PROPERTY OPTION AGREEMENT BETWEEN DONALD K. BRAGG AND JRE EXPLORATION LTD. AND OPAL RESOURCES CANADA INC. THE BRAGG 1 AND 2 MINERAL PROPERTIES PROVINCE OF BRITISH COLUMBIA TABLE OF CONTENTS DEFINITIONS 3 REPRESENTATIONS AND WARRANTIES OF BRAGG 5 REPRESENTATIONS AND WARRANTIES OF JRE 6 REPRESENTATION AND WARRANTIES OF OPAL 6 GRANT AND EXERCISE OF OPTION 7 RIGHT OF ENTRY 8 OBLIGATIONS OF BRAGG DURING PROPERTY OPTION PERIOD 8 TERMINATION OF PROPERTY ACQUISITION 9 TRANSFERS 9 FORCEMAJEURE 10 CONFIDENTIAL INFORMATION 10 ARBITRATION 11 DEFAULT AND TERMINATION 11 NOTICES 11 GENERAL 12 SCHEDULE “A” DESCRIPTION OF PROPERTY RIGHTS AND PROPERTY SCHEDULE “B” JOINT VENTURE AGREEMENT 2 OPTION AGREEMENT THIS AGREEMENT made effective as of the 6th day of October, 2008. BETWEEN: DONALD K. BRAGG an individual having a residence at 6588 – 152nd Street, Surrey, B.C., Canada; (hereafter “Bragg”) - and - JRE EXPLORATION LTD, a body corporate, incorporated under the laws of Alberta and having offices located at 100 – 111, 5th Avenue S.W., Suite 304, , Calgary, Alberta, Canada; (hereafter “JRE”) -and- OPAL RESOURCES CANADA LTD., a body corporate incorporated under the laws of British Columbia and having an office at 7879 Highway 97, Vernon, British Columbia, Canada; (hereafter “Opal”) WHEREAS: A.Bragg is the holder of or is entitled to become the holder of all Property Rights related to the Property; and B.Bragg has agreed to grant an Option to JRE to acquire an interest in and to the Property Rights and the Property, on the terms and conditions hereinafter set forth; C.Opal has agreed to become the Operator of the Property. NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of $1.00 now paid by JRE to Bragg (the receipt of which is hereby acknowledged), the parties agree as follows: DEFINITIONS 1.1For the purposes of this Agreement the following words and phrases shall have the following meanings, namely: a) “Agreement” means this agreement and any amendments thereto from time to time; b) “Bragg” means Donald K. Bragg c) “Commencement Date” means the date of this Agreement; 3 d) “Completion Date” means the date on which JRE fulfills all of its obligations with respect to proper exercise of the Option as contemplated in Article 4 hereof; e) “Exploration Expenditures” means the sum of all costs of acquisition and maintenance of the Property, all exploration and development expenditures and all other costs and expenses of whatsoever kind or nature including those of a capital nature, incurred or chargeable by JRE with respect to the exploration and development of the Property and the placing of the Property into Commercial Production. f) “Feasibility Report” means a detailed written report of the results of a comprehensive study on the economic feasibility of placing the Property or a portion thereof into Commercial Production and shall include a reasonable assessment of the mineral ore reserves and their amenability to metallurgical treatment, a description of the work, equipment and supplies required to bring the Property or a portion thereof into Commercial Production and the estimated cost thereof, a description of the mining methods to be employed and a financial appraisal of the proposed operations supported by an explanation of the data used therein; g) “JRE” means JRE Exploration Ltd.; h) “Joint Venture Agreement” means the agreement substantially in the form as attached hereto asSchedule “B”; i) “Mine” means the workings established and assets acquired, including, without limiting the generality of the foregoing, development headings, plant and concentrator installations, infrastructure, housing, airport and other facilities in order to bring the Property into Commercial Production; a. “Mineral Products” means the end products derived from operating the Property as a Mine; b. “Mining Operations” means every kind of work done: c. on or in respect of the Property in accordance with a Feasibility Report; or d. if not provided for in a Feasibility Report, unilaterally and in good faith to maintain the Property in good standing, to prevent waste, or to otherwise discharge any obligation which is imposed upon it pursuant to this Agreement; including, without limiting the generality of the foregoing, investigating, prospecting, exploring, developing, property maintenance, preparing reports, estimates and studies, designing, equipping, improving, surveying, construction and mining, milling, concentrating, rehabilitation, reclamation, and environmental protection; j) “Opal” means Opal Resources Canada Inc k) “Operator” means Opal whose duties commence upon the execution of this agreement and shall terminate upon the Completion Date and whose duties are described in Appendix B to this agreement; l) “Option” means the irrevocable option for JRE to earn in and acquire a net undivided interest in and to the Property as provided in this Agreement; m) “Option Period” means the period commencing on the Commencement Date to and including October 31, 2011; n) “Property” means the exploration properties and lands located in the Province of British Columbia all as more particularly described in Schedule “A” hereto; 4 o) “Property Rights” means all applications for permits for general reconnaissance, permit for general reconnaissance, interim approvals, applications for contracts of work, contracts of work, licenses, permits, easements, rights-of-way, certificates and other approvals obtained by either of the parties either before or after the date of this Agreement and necessary for the exploration and development of the Property, or for the purpose of placing the Property into production or continuing production therefrom. REPRESENTATIONS AND WARRANTIES OF BRAGG 2.1Bragg hereby acknowledges and confirms that it holds the Property Rights related to an undivided one hundred (100%) percent interest in the Property as at the date hereof. 2.2 Bragg represents and warrants to JRE and Opal that: a) Bragg is lawfully authorized to hold his interest in the Property and will remain so entitled until 85% of the interests of Bragg in the Property have been duly transferred to JRE as contemplated by the terms hereof; b) Bragg is an individual, has attained the age of majority and is legally competent to execute this agreement and to take all actions required pursuant thereto and that upon the execution and delivery, this agreement, will constitute a legal, valid and binding contract of Bragg enforceable against Bragg in accordance with its terms; c) as at the date hereof and at the time of transfer to JRE of an interest in the mineral claims and/or exploration licenses comprising the Property Bragg is and will be the beneficial owner of its interest in the Property free and clear of all liens, charges, claims, royalties or net profit interests of whatsoever nature, and no taxes or rentals will be due in respect of any thereof; d) Bragg has the right and capacity to deal with the Property and the right to enter into this Agreement and to dispose of his right, title and interest in the Property as herein contemplated; e) there is no adverse claim or challenge against or to Bragg’s interest in the Property, nor to the knowledge of Bragg is there any basis therefor, and there are no outstanding agreements or options to acquire or purchase such interest in the Property or any portion thereof other than this Agreement; f) no person has any royalty, net profit interests or other interest whatsoever in the Property; g) Bragg is duly authorized to executethis Agreement and for the performance of this Agreement by him, and the consummation of the transactions herein contemplated will not conflict with or result in any breach of any covenants or agreements contained in, or constitute a default under, or result in the creation of any encumbrance under the provisions of its articles or constating documents or any indenture, agreement or other instrument whatsoever to which Bragg is a party or by which he is bound or to which he or the Property may be subject; h) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, the placing of Bragg in bankruptcy or subject to any other laws governing the affairs of and insolvent person; i) there are no claims, proceedings, actions or lawsuits in existence and to the best of Bragg’s information and belief none are contemplated or threatened against or with respect to the right, title, estate and interest of Bragg in the Property; j) to the best of his information and belief, all laws, regulations and orders of all governmental agencies having jurisdiction over the Property have been complied with by Bragg; k) to the best of his information and belief Bragg is in good standing under all agreements and instruments affecting the Property to which he is a party or is bound. 2.3 The representations and warranties contained in this section are provided for the exclusive benefit of JRE, and a breach of any one or more thereof may be waived by JRE in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution hereof. 5 2.4 The representations and warranties contained in this section shall be deemed to apply to all assignments, transfers, conveyances or other documents transferring to JRE the interest to be acquired hereunder and there shall not be any merger of any covenant, representation or warranty in such assignments, transfers, conveyance or documents, any rule or law, in equity or statute to the contrary notwithstanding. REPRESENTATIONS AND WARRANTIES OF JRE 3.1JRE represents and warrants to Bragg and Opal that: a) it has been duly incorporated and validly exists as a corporation in good standing under the laws of its jurisdiction of incorporation; b) it is or will be prior to acquiring any undivided interest in the Property hereunder, lawfully authorized to hold mineral claims and real property under the laws of the jurisdiction in which the Property is situate; c) it has duly obtained all corporate authorizations for the execution of this Agreement and for the performance of this Agreement by it, and the consummation of the transaction herein contemplated by it will not conflict with or result in any breach of any covenants or agreements contained in, or constitute a default under, or result in the creation of any encumbrance under the provisions of the articles or the constating documents of it or any shareholders' or directors' resolution, indenture, agreement or other instrument whatsoever to which it is a party or by which they are bound or to which it or the Property may be subject; and, d) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, the dissolution or winding up of JRE or the placing of JRE in bankruptcy or subject to any other laws governing the affairs of insolvent corporations. 3.2 The representations and warranties contained in this section are provided for the exclusive benefit of Bragg and a breach of any one or more thereof may be waived by Bragg in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution hereof. 3.3 The representations and warranties contained in this section shall be deemed to apply to all assignments, transfers, conveyances or other documents transferring to Bragg the interest to be acquired hereunder and there shall not be any merger of any covenant, representation or warranty in such assignments, transfers, conveyance or documents, any rule or law, in equity or statute to the contrary notwithstanding. REPRESENTATIONS AND WARRANTIES OF OPAL 3.1 Opal represents and warrants to JRE and toBragg that: a) it has been duly incorporated and validly exists as a corporation in good standing under the laws of its jurisdiction of incorporation; b) it has duly obtained all corporate authorizations for the execution of this Agreement and for the performance of this Agreement by it, and the consummation of the transaction herein contemplated by it will not conflict with or result in any breach of any covenants or agreements contained in, or constitute a default under, or result in the creation of any encumbrance under the provisions of the articles or the constating documents of it or any shareholders' or directors' resolution, indenture, agreement or other instrument whatsoever to which it is a party or by which they are bound or to which it or the Property may be subject; and, 6 c) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, the dissolution or winding up of Opal or the placing of Opal in bankruptcy or subject to any other laws governing the affairs of insolvent corporations. 3.2 The representations and warranties contained in this section are provided for the exclusive benefit of JRE and of Bragg and a breach of any one or more thereof may be waived by JRE and byBragg in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution hereof. GRANT AND EXERCISE OF OPTION 4.1 Bragg hereby irrevocably grants to JRE the sole and exclusive right and Option to acquire up to and including a eighthly five percent (85%) right, title, estate and interest of Bragg’s one hundred (100%) percent net undivided interest) in and to the Property Rights and Property, free and clear of all charges, encumbrances, claims, royalties and net profit interests of whatsoever nature. 4.2 If at any time after the date hereof Bragg determines in its sole discretion to commission a Feasibility Report recommending the Construction of a Mine, Bragg shall give written notice thereof to JRE . 4.3 The Option may be exercised at any time (subject to the terms as stated herein) by JRE: a) paying Bragg two thousand dollars ($2,000) upon the execution of this agreement b) paying Bragg two thousand dollars ($2,000) on or before October 31, 2009 c) paying Bragg five thousand dollars ($5,000) on or before October 31, 2010, d) incurring Exploration Expenditures on the Property as follows: (i) aggregate Exploration Expenditures of not less than fifteen thousand dollars ($15,000) on or before October 31, 2009; (ii) aggregate Exploration Expenditures (including Exploration Expenditures as described in paragraph 4.3(d)(i) above) of not less twenty eight thousand dollars ($28,000) on or beforeOctober 31, 2010; (iii) aggregate Exploration Expenditures (including Exploration Expenditures as contemplated in paragraph 4.3(d)(i) and (ii) above) of not less than one hundred and eighty six thousand dollars ($186,000) on or before October31, 2011, and; . 4.4 Prior to the exercise of the Option as herein provided, Opal is hereby appointed as operator of the Property and shall carry out exploration and development programs on the Property on the following terms: a) Opal shall have the same powers, duties and obligations in carrying out such programs asset out in Article 7 of the Joint Venture Agreement attached hereto as Schedule “B”, excepting Section 7.5 and 7.6 thereof; b) For income tax purposes, all Exploration Expenditures incurred by Bragg pursuant to such programs shall be incurred for the benefit of JRE; and c) Until such time as the Option is exercised in accordance with the terms hereof, JRE shall have no interest of whatsoever nature in the Property Rights or the Property. 4.5 If and when the Option has been exercised in accordance with Section 4.3 and commencing on the Completion Date: a) The undivided right, title and interest of the parties in the Property shall be as follows: Before Completion Date (net) After Completion Date (net) Bragg 100% Bragg 15% JRE0% JRE85% Total100% Total100% 7 b) the undivided right, title and interest in and to the Property Rights and the Property acquired by JRE upon the Completion Date shall vest in JRE free and clear of all charges, encumbrances, claims, royalties or net profit interests of whatsoever nature other than as set forth and described in the Joint Venture Agreement substantially in the form attached hereto as Schedule “B”; c) for the purposes of the Joint Venture Agreement: i) Bragg will be deemed to have contributedthirty three thousand ($33,000)and JRE will be deemed to have contributed one hundred and eighty six thousand dollars ($186,000) of Costs to the Joint Venture for purposes thereof; ii) Bragg will be the initial operator of the Joint Venture and will have the option to remain as operator of the Joint Venture for so long as Bragg holds a participating interest of fifteen (15%) percent or greater in the Joint
